ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A system configured to identify an anomaly in a stream of measurements…
	a frequency conversion subsystem configured to transform each of the plurality of data windows to a plurality of frequency domain representations… normalize the plurality of frequency domain representations based on the data archive
	group the normalized plurality of frequency domain representations into a plurality of sub-harmonic frequency ranges…perform a comparison of the normalized plurality of frequency domain representations to at least one 

Claims 2-9 are allowable due to their dependence on allowable claim 1.
Claims 10 and 19 are a method and system with substantially similar claim language as claim 1.
Claims 11-18 are allowable due to their dependence on allowable claim 10.
Claim 20 is allowable due to dependence on allowable claim 19.
 
In light of the arguments made by the Applicant on December 1, 2020 and further in the interview conducted on September 7, 2021, the claim limitations of independent claims 1, 10 and 19, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, “a frequency conversion subsystem configured to transform each of the plurality of data windows to a plurality of frequency domain representations… normalize the plurality of frequency domain representations based on the data archive” and then the specificity of “group the normalized plurality of frequency domain representations into a plurality of sub-harmonic frequency ranges…perform a comparison of the normalized plurality of frequency domain representations to at least one threshold and to determine that the comparison indicates an anomalous condition” in combination with the other system and method elements/steps proved to be deficient in the prior art. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857     

/REGIS J BETSCH/Primary Examiner, Art Unit 2857